Attorney’s Docket Number: 18506-1421US2
Filing Date: 11/23/2020
Claimed Priority Date: 04/29/2019 (CON of 16/397,577 now PAT 10,847,636) 
    08/30/2018 (Provisional 62/724,898)
Applicants: Tsai et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application filed on 11/23/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/101,546 filed on 11/23/2020 has been entered.  Pending in this Office Action are claims 1-20.

Drawings
The drawings are objected to because of the following informalities:
- Fig. 1, box 104: amend to --wherein 
- Fig. 1, box 110: amend to --and a --
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
- Par. [0040], L. 5: amend to --Br-containing plasma--, in accordance with L. 9 “Br-containing plasma”, as B stands for Boron (of the metalloid group), while Br stands for bromine (of the halogen group also comprising F and Cl)

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:
- Claim 8, L. 2: amend to --Br-containing plasma--, as discussed in the Objection to Specification supra.
- Claim 20, L. 2: amend to --removing a remaining portion--
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, and 18-20 of U.S. Patent No. 10,847,636.

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claims 1 and 2 of patent No. 10,847,636 anticipate claim 1 of the instant invention.
Claims 1 and 2 of patent No. 10,847,636 anticipate claim 3 of the instant invention.
Claims 7 and 8 of patent No. 10,847,636 anticipate claim 7 of the instant invention.
Claim 18 of patent No. 10,847,636 anticipates claim 1 of the instant invention.
Claims 18 and 19 of patent No. 10,847,636 anticipate claim 3 of the instant invention.
Claim 18 of patent No. 10,847,636 anticipates claim 5 of the instant invention.
Claim 18 of patent No. 10,847,636 anticipates claim 6 of the instant invention.
Claim 18 of patent No. 10,847,636 anticipates claim 16 of the instant invention.
Claims 18 and 19 of patent No. 10,847,636 anticipate claim 17 of the instant invention.
Claims 18 and 20 of patent No. 10,847,636 anticipate claim 19 of the instant invention.
Claim 18 of patent No. 10,847,636 anticipates claim 20 of the instant invention.

Claims 2, 4, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 18-19 of U.S. Patent No. 10,847,636 in view of Chen et al. (US2016/0181428). 

Regarding Claim 2, claims 1-2 of U.S. Patent No. 10,847,636 are silent about the fin structure extending along a first direction, and the sacrificial gate extending along a second direction different from the first direction. Chen (see, e.g., Figs. 1 and 7A-C, and Par. [0021]-[0022]), on the other hand and in the same field of endeavor, teaches a method of manufacturing a FinFET comprising a gate replacement process, wherein a dummy gate stack 120 is initially formed on a fin 108, with the fin extending along a lengthwise direction, and the dummy gate stack extends along a second direction substantially perpendicular to the lengthwise direction of the fin.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fin and sacrificial gate arranged as claimed in the method of claims 1-2 of U.S. Patent No. 10,847,636, because it is known in the semiconductor manufacturing art that a gate replacement process comprises steps of forming a dummy gate in a direction perpendicular to the lengthwise direction of an underlying fin, as suggested by Chen, and applying a known method step for its conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 4, claims 1-2 of U.S. Patent No. 10,847,636 are silent about the HF solution comprising HF and ammonia (NH3). Chen (see, e.g., Par. [0020]), on the other hand and in the same field of endeavor, teaches a method of manufacturing a FinFET comprising a step of etching a dielectric using a HF reaction solution, wherein the solution comprises ammonia (NH3) in combination with hydrofluoric acid (HF).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the HF solution as claimed in the method of claims 1-2 of U.S. Patent No. 10,847,636, because it is known in the semiconductor manufacturing art that a HF reaction solution comprising ammonia (NH3) and HF is a suitable solution of etching dielectric layers, as suggested by Chen, and selecting known etching solutions based on their suitability for their intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 18, claims 18-19 of U.S. Patent No. 10,847,636 are silent about the HF solution comprising HF and ammonia (NH3). Also, see comments stated above in Par. 25-26 with regards to Claim 4, which are considered repeated here, as applied to claims 18-19 of U.S. Patent No. 10,847,636.


Claims 11-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,847,636 in view of Song et al. (US2019/0385916).

Regarding Claim 11, claims 7-8 of U.S. Patent No. 10,847,636 teach steps of removing the second portion of the sacrificial semiconductor gate to deepen the gate trench, and disposing a gate dielectric layer and a metal gate electrode in the gate trench. However, the claims are silent about the step of removing the sacrificial semiconductor gate being performed using a wet etching. Song (see, e.g., Par. [0053]), on the other hand and in the same field of endeavor, teaches a method of manufacturing a FinFET comprising a gate replacement process, wherein a dummy gate polysilicon layer 132 is etched selectively to surrounding dielectric features using a wet etch process (e.g., TetraMethyl Ammonium Hydroxide etch solution).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step wet etching of sacrificial semiconductor gate in the method of claims 7-8 of U.S. Patent No. 10,847,636, because it is known in the semiconductor manufacturing art that a step of wet etching can be used to remove a dummy gate polysilicon layer selectively to surrounding dielectric features, as suggested by Song, and applying a known method step for its conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 12, Song (see, e.g., Par. [0053]) teaches that the wet etching comprises an ammonium hydroxide (NH4OH) solution.
Regarding Claim 13, Song (see, e.g., Figs. 1A,2A) teaches a fin structure 115 disposed over the substrate 110 and a dielectric layer 130 sandwiched between the sacrificial semiconductor gate and the fin structure, wherein a portion of the dielectric layer is exposed through the gate trench 138 after the removing of the second portion of the sacrificial semiconductor gate.
Regarding Claim 15, Song (see, e.g., Fig. 8A and Par. [0067]-[0071]) teaches removing the dielectric layer 130 to expose the fin structure 115 through the gate trench 138; and forming the gate dielectric layer (e.g., of nitride, oxynitride, oxide, or high-k dielectric materials) and the metal gate electrode (e.g., of work function metals) over the exposed fin structure in the gate trench.

Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,847,636 in view of Khan et al. (US2017/0294519).

Regarding Claim 11, claims 7-8 of U.S. Patent No. 10,847,636 teach steps of removing the second portion of the sacrificial semiconductor gate to deepen the gate trench, and disposing a gate dielectric layer and a metal gate electrode in the gate trench. However, the claims are silent about the step of removing the sacrificial semiconductor gate being performed using a wet etching. Khan (see, e.g., Par. [0024]), on the other hand and in the same field of endeavor, teaches a method of manufacturing a FinFET comprising a gate replacement process, wherein a dummy gate polysilicon material 130 is etched selectively to surrounding dielectric features using a wet etch process (e.g., Ammonium Hydroxide).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step wet etching of sacrificial semiconductor gate in the method of claims 7-8 of U.S. Patent No. 10,847,636, because it is known in the semiconductor manufacturing art that a step of wet etching can be used to remove a dummy gate polysilicon material selectively to surrounding dielectric features, as suggested by Khan, and applying a known method step for its conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 12, Khan (see, e.g., Par. [0024]) teaches that the wet etching comprises an ammonium hydroxide (NH4OH) solution.
Regarding Claim 13, Khan (see, e.g., Figs. 1-2 and 10-12) teaches a fin structure 102 disposed over the substrate 104 and a dielectric layer 126,128 sandwiched between the sacrificial semiconductor gate and the fin structure, wherein a portion of the dielectric layer is exposed through the gate trench 138 after the removing of the second portion of the sacrificial semiconductor gate.
Regarding Claim 14, Khan (see, e.g., Fig. 12 and Par. [0032]-[0033]) teaches that the gate dielectric layer 156 and the metal gate electrode 158 are disposed over the dielectric layer.

Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,847,636 in view of Chang et al. (US2016/0204215).

Regarding Claim 8, claims 7-8 of U.S. Patent No. 10,847,636 is silent about the first plasma comprises a F-containing plasma, a Cl-containing plasma, or a Br-containing plasma. Chang (see, e.g., par. [0108]), on the other hand and in the same filed of endeavor, teaches a method of manufacturing a FinFET comprising a gate replacement process, wherein a portion of sacrificial poly gate layer 1110 is etched by plasma etching using gases including, e.g., CF4, CH2F2, CHF3, HBr, or Cl2.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first plasma as claimed in the method of claims 7-8 of U.S. Patent No. 10,847,636, because it is known in the semiconductor manufacturing art that gases such as CF4, Cl2, or HBr are suitable gases for generating a plasma for etching a sacrificial poly gate layer (i.e., an F-containing plasma, a Cl-containing plasma, or a Br-containing plasma, respectively), as suggested by Chang, and selecting known plasmas based on their suitability for their intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 9, claims 7-8 of U.S. Patent No. 10,847,636 show that the residue comprises fluoride residue, chloride residue or bromide residue.

Allowable Subject Matter











































Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814